 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
         UNITED STATES OF AMERICA,
 6
                                Plaintiff,
 7
              v.
 8
         DAVID A. GOULD; JANE C. POLINDER;                       C16-1041 TSZ
 9       BROOKLINE PROPERTIES; WHATCOM
         COUNTY TREASURER; WASHINGTON                            MINUTE ORDER
10       STATE DEPARTMENT OF SOCIAL
         AND HEALTH SERVICES; FINANCIAL
11       CONCEPTS, LTD; AND GOLDSTAR
         ENTERPRISES, INC.,
12
                                Defendants. 1
13
          The following Minute Order is made by direction of the Court, the Honorable
14
     Thomas S. Zilly, United States District Judge:
15          (1)     Having reviewed defendant David A. Gould’s response, docket no. 90, to
     the Minute Order entered December 17, 2018, docket no. 88, directing Gould to show
16   cause why he is entitled to a jury trial, as well as plaintiff United States of America’s
     response, docket no. 92, defendant Washington State Department of Social and Health
17   Services’ response, docket no. 94, defendant Jane Polinder’s response, docket no. 95, and
     Gould’s reply, docket no. 93, the Court SETS this matter for jury trial. The jury will
18   decide the Government’s claims to reduce to judgment the federal income tax
     assessments against Gould and Polinder. The Court defers ruling on whether the jury
19   will serve in an advisory capacity as to the Government’s claims to set aside allegedly
20
     1
         Pursuant to the Minute Order entered January 28, 2019, docket no. 91, the Government has
21 clarified that defendant Tario and Associates, P.S. (“Tario”) was mistakenly included in the
     caption of the Amended Complaint, docket no. 40, and that the Government’s claims against
22 Tario remain dismissed pursuant to Tario’s disclaimer of interest in the real property at issue in
     this litigation. See Pla.’s Resp. at 2 n.1 (docket no. 92); Notice of Dismissal (docket no. 35).
23

     MINUTE ORDER - 1
 1 fraudulent transfers and to treat Brookline Properties as a nominee or alter ego.
   Foreclosure of federal tax liens is a matter for the Court.
 2
           (2)     Gould’s motion for protective order and extension of the deadline for
 3 completing discovery, docket nos. 97 and 99, is GRANTED in part and DENIED in part
   as follows. The deadline for Gould to appear for a deposition is EXTENDED to May 6,
 4 2019. Gould shall present himself for deposition at the Office of the United States
   Attorney for the Western District of Washington, 700 Stewart Street, Suite 5220, in
 5 Seattle, Washington, commencing at 9:00 a.m. on May 6, 2019. Gould is hereby
   ADVISED that failure to appear for his deposition will be considered grounds for
 6 entering default against him. Gould’s motion, docket nos. 97 and 99, is otherwise
   DENIED. No further continuances or extensions requested by Gould will be granted.
 7
           (3)     The Government’s unopposed motion to vacate the trial date and related
 8 deadlines,   docket no. 103, is GRANTED in part and DENIED in part as follows. The
   deadline for filing dispositive motions is EXTENDED from April 11, 2019, to May 23,
 9 2019, and the deadline for filing motions related to expert witnesses is EXTENDED from
   April 11, 2019, to May 30, 2019. All such motions shall be noted for June 14, 2019. The
10 trial date, the pretrial conference, and the deadlines for filing motions in limine, trial
   briefs, proposed voir dire questions, proposed jury instructions, proposed findings of fact
11 and conclusions of law, and an agreed pretrial order are STRICKEN and will be reset, if
   appropriate, after the Court rules on any dispositive motions.
12        (4)    The Government’s motion for sanctions, docket no. 101, is DEFERRED
   and RENOTED to June 14, 2019. Gould is ADVISED that the Court will consider
13 imposing sanctions, including exclusion of evidence, striking of defenses, entry of
   default, and/or monetary penalties, if he has not fulfilled his obligations to respond to
14 written discovery requests and/or fails to timely appear for his deposition.

15          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and pro se parties. 2
16
            Dated this 8th day of April, 2019.
17

18                                                       William M. McCool
                                                         Clerk
19
                                                         s/Karen Dews
20                                                       Deputy Clerk

21

22   2
      Gould is DIRECTED to provide to the Court a valid residential address in Taiwan, where he
     has declared under penalty of perjury he is currently located. See Gould Decl. (docket no. 104).
23

     MINUTE ORDER - 2
